EXHIBIT 10.3

APOTHECA BIOSCIENCES, INC.

STOCK OPTION GRANT NOTICE

(2018 EQUITY INCENTIVE PLAN)

APOTHECA BIOSCIENCES, INC. (the “Company”), pursuant to its 2018 Equity
Incentive Plan (the “Plan”), hereby grants to Option holder an option to
purchase the number of shares (“Shares”) of the Company’s Common Stock (“Common
Stock”) set forth below. This option is subject to all of the terms and
conditions as set forth in this notice, in the Option Agreement, the Plan and
the Notice of Exercise, all of which are attached hereto and incorporated herein
in their entirety. Capitalized terms not explicitly defined herein but defined
in the Plan or the Option Agreement will have the same definitions as in the
Plan or the Option Agreement. If there is any conflict between the terms in this
notice and the Plan, the terms of the Plan will control.

 

 

 

 

Option holder:

 

     

Date of Grant:

 

     

Vesting Commencement Date:

 

     

Number of Shares Subject to Option:

 

     

Exercise Price (Per Share):

 

     

Total Exercise Price:

 

     

Expiration Date:

 

     

 

 

 

 

 

 

Type of Grant:

  

☐  Incentive Stock Option1

  

☐  Nonstatutory Stock Option

 

 

 

Exercise Schedule:

  

☐  Same as Vesting Schedule    

  

☐  Early Exercise Permitted

 

 

 

Vesting Schedule:

  

 

  

 

 

 

Payment:

  

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

  

☐  By cash, check, bank draft or money order payable to the Company

 

  

☐  Pursuant to a Regulation T Program if the shares are publicly traded

 

  

☐  By delivery of already-owned shares if the shares are publicly traded

 

  

☐  If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 

Additional Terms/Acknowledgements: Optionholder acknowledges and agrees that in
the event that at any time during or after Optionholder’s employment or
consultancy with the Company, Optionholder directly or indirectly participates
in the development or exploitation of any product or service (a) substantially
similar to a product or service which was being commercially developed or
exploited by the Company during Optionholder’s employment or consultancy, or
(b) about which Optionholder had access to confidential information during
Optionholder’s employment or consultancy, this Option and any shares that remain
issuable upon the exercise of this Option shall be automatically cancelled and
the Company shall have the right to repurchase any exercised shares at a price
per share equal to the Exercise Price of this Option. Optionholder further
acknowledges receipt of, and understands and agrees to, this Stock Option Grant
Notice, the Option Agreement and the Plan. Optionholder acknowledges and agrees
that this Stock Option Grant Notice and the Option Agreement may not be
modified, amended or revised except as provided in the Plan. Optionholder
further acknowledges that as of the Date of Grant, this Stock Option Grant
Notice, the Option Agreement, and the Plan set forth the entire understanding
between Optionholder and the

--------------------------------------------------------------------------------

Company regarding this option award and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) options previously granted and delivered to Optionholder, and (ii) the
following agreements only. This Stock Option Grant Notice and any notices,
agreements or other documents related thereto may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision. In the event that any provision hereof (including without
limitation the restrictions on competition set forth herein) is found to be
invalid, illegal or unenforceable in any jurisdiction, to the fullest extent
permitted and possible, such provision shall be deemed replaced by a term that
is valid and enforceable and that comes closest to expressing the intention of
such invalid or unenforceable provision.

 

 

 

 

OTHER AGREEMENTS:

  

     

 

  

     

 

  

     

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

 

 

 

 

 

 

 

 

 

 

APOTHECA BIOSCIENCES, INC.

 

 

 

OPTIONHOLDER:

 

 

 

By:                                   
                                                                

 

 

 

 

Signature

 

 

 

Signature

 

 

 

Title:                              
                                                                  

 

        

 

Email:                              
                                                               

 

 

 

Email:                              
                                                                

 

 

 

Date:                              
                                                                 

 

 

 

 

Date:                              
                                                                  

 

 

 

 

 

 

--------------------------------------------------------------------------------

ATTACHMENTS: Option Agreement, 2018 Equity Incentive Plan and Notice of Exercise

 

ATTACHMENT I

OPTION AGREEMENT

 

 

APOTHECA BIOSCIENCES, INC.

2018 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, APOTHECA BIOSCIENCES, INC. (the “Company”) has granted you an option
under its 2018 Equity Incentive Plan (the “Plan”) to purchase the number of
shares (“Shares”) of the Company’s Common Stock (“Common Stock”) indicated in
your Grant Notice at the exercise price indicated in your Grant Notice. The
option is granted to you effective as of the date of grant set forth in the
Grant Notice (the “Date of Grant”). If there is any conflict between the terms
in this Option Agreement and the Plan, the terms of the Plan will control.
Capitalized terms not explicitly defined in this Option Agreement or in the
Grant Notice but defined in the Plan will have the same definitions as in the
Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Your option will vest as provided in your Grant Notice. Vesting will
cease upon the termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six months of Continuous Service measured from the Date of Grant, even if you
have already been an employee for more than six months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise your option
as to any vested portion prior to such six month anniversary in the case of
(i) your death or disability, (ii) a Corporate Transaction in which your option
is not assumed, continued or substituted, (iii) a Change in Control or (iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

 

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

--------------------------------------------------------------------------------

(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds $100,000, your
option(s) or portions thereof that exceed such limit (according to the order in
which they were granted) will be treated as Nonstatutory Stock Options.

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable), or the manner of exercise would be materially
burdensome to the Company in consideration of applicable securities laws.

8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. Except as set forth in your Grant Notice, the
term of your option expires, subject to the provisions of Section 5(h) of the
Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three months after the termination of your Continuous Service for any reason
other than Cause, your Disability or your death (except as otherwise provided in
Section 8(d) below); provided, however, that if during any part of such three
month period your option is not exercisable solely because of the condition set
forth in the section above relating to “Securities Law Compliance,” your option
will not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of three months after the termination of
your Continuous Service; provided further, that if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six months after the
Date of Grant, and (iii) you have vested in a portion of your option at the time
of your termination of Continuous Service, your option will not expire until the
earlier of (x) the later of (A) the date that is

--------------------------------------------------------------------------------

seven months after the Date of Grant, and (B) the date that is three months
after the termination of your Continuous Service, and (y) the Expiration Date;

(c) 12 months after the termination of your Continuous Service due to your
Disability (except as otherwise provided in Section 8(d)) below;

(d) 18 months after your death if you die either during your Continuous Service
or within three (3) months after your Continuous Service terminates for any
reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the 10th anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of your option’s exercise, you must be an employee
of the Company or an Affiliate, except in the event of your death or Disability.
The Company has provided for extended exercisability of your option under
certain circumstances for your benefit but cannot guarantee that your option
will necessarily be treated as an Incentive Stock Option if you continue to
provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three months after the date your employment with the Company or an
Affiliate terminates.

9. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require (including, without
limitation, any voting agreement or other agreement between the Company and
certain of its stockholders).

 

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within 15 days after the date
of any disposition of any of the shares of the Common Stock issued upon exercise
of your option that occurs within two years after the Date of Grant or within
one year after such shares of Common Stock are transferred upon exercise of your
option.

(d) By exercising your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of 180 days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that you will cause any transferee of any shares of
Common Stock (or other securities) of the Company held by you will be bound by
this Section 9(d). The underwriters of the Company’s stock are intended third
party beneficiaries of this Section 9(d) and will have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution and is exercisable during your life only by you.

--------------------------------------------------------------------------------

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company and you are encouraged to discuss such transfer with the Company prior
to such transfer to ensure such transfer’s compliance with applicable securities
laws.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.


(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. RIGHT OF FIRST REFUSAL. Shares of Common Stock that you acquire upon
exercise of your option are subject to any right of first refusal that may be
described in the Company’s bylaws in effect at such time the Company elects to
exercise its right of first refusal; provided, however, that if there is no
right of first refusal described in the Company’s bylaws at such time, the right
of first refusal described below will apply. The Company’s right of first
refusal will expire on the first date upon which any security of the Company is
listed (or approved for listing) upon notice of issuance on a national
securities exchange or quotation system (the “Listing Date”).

(a) Prior to the Listing Date, you may not validly Transfer (as defined below)
any shares of Common Stock acquired upon exercise of your option, or any
interest in such shares, unless such Transfer is made in compliance with the
following provisions:

(i) Before there can be a valid Transfer of any shares of Common Stock or any
interest therein, the record holder of the shares of Common Stock to be
transferred (the “Offered Shares”) will give written notice (by registered or
certified mail) to the Company. Such notice will specify the identity of the
proposed transferee, the cash price offered for the Offered Shares by the
proposed transferee (or, if the proposed Transfer is one in which the holder
will not receive cash, such as an involuntary transfer, gift, donation or
pledge, the holder will state that no purchase price is being proposed), and the
other terms and conditions of the proposed Transfer. The date such notice is
mailed will be hereinafter referred to as the “Notice Date” and the record
holder of the Offered Shares will be hereinafter referred to as the “Offeror.”
If, from time to time, there is any stock dividend, stock split or other change
in the character or amount of any of the outstanding Common Stock which is
subject to the provisions of your option, then in such event any and all new,
substituted or additional securities to which you are entitled by reason of your
ownership of the shares of Common Stock acquired upon exercise of your option
will be immediately subject to the Company’s Right of First Refusal (as defined
below) with the same force and effect as the shares subject to the Right of
First Refusal immediately before such event.

(ii) For a period of 30 calendar days after the Notice Date, or such longer
period as may be required to avoid the classification of your option as a
liability for financial accounting purposes, the Company will have the option to
purchase all (but not less than all) of the Offered Shares at the purchase price
and on the terms set forth in Section 11(a)(iii) (the Company’s “Right of First
Refusal”). In the event that the proposed Transfer is one involving no payment
of a purchase price, the purchase price will be deemed to be the Fair Market
Value of the Offered Shares as determined in good faith by the Board in its
discretion. The Company may exercise its Right of First Refusal by mailing (by
registered or certified mail) written notice of exercise of its Right of First
Refusal to the

--------------------------------------------------------------------------------

Offeror prior to the end of said 30 days (including any extension required to
avoid classification of the option as a liability for financial accounting
purposes).

(iii) The price at which the Company may purchase the Offered Shares pursuant to
the exercise of its Right of First Refusal will be the cash price offered for
the Offered Shares by the proposed transferee (as set forth in the notice
required under Section 11(a)(i)), or the Fair Market Value as determined by the
Board in the event no purchase price is involved. To the extent consideration
other than cash is offered by the proposed transferee, the Company will not be
required to pay any additional amounts to the Offeror other than the cash price
offered (or the Fair Market Value, if applicable). The Company’s notice of
exercise of its Right of First Refusal will be accompanied by full payment for
the Offered Shares and, upon such payment by the Company, the Company will
acquire full right, title and interest to all of the Offered Shares.

(iv) If, and only if, the option given pursuant to Section 11(a)(ii) is not
exercised, the Transfer proposed in the notice given pursuant to
Section 11(a)(i) may take place; provided, however, that such Transfer must, in
all respects, be exactly as proposed in said notice except that such Transfer
may not take place either before the 10th calendar day after the expiration of
the 30 day option exercise period or after the ninetieth 90th calendar day after
the expiration of the 30 day option exercise period, and if such Transfer has
not taken place prior to said 90th day, such Transfer may not take place without
once again complying with this Section 11(a). The option exercise periods in
this Section 11(a)(iv) will be adjusted to include any extension required to
avoid the classification of your option as a liability for financial accounting
purposes.

(b) As used in this Section 11, the term “Transfer” means any sale, encumbrance,
pledge, gift or other form of disposition or transfer of shares of Common Stock
or any legal or equitable interest therein; provided, however, that the term
Transfer does not include a transfer of such shares or interests by will or
intestacy to your Immediate Family (as defined below). In such case, the
transferee or other recipient will receive and hold the shares of Common Stock
so transferred subject to the provisions of this Section, and there will be no
further transfer of such shares except in accordance with the terms of this
Section 11. As used herein, the term “Immediate Family” will mean your spouse,
the lineal descendant or antecedent, father, mother, brother or sister, child,
adopted child, grandchild or adopted grandchild of you or your spouse, or the
spouse of any child, adopted child, grandchild or adopted grandchild of you or
your spouse.

(c) None of the shares of Common Stock purchased on exercise of your option will
be transferred on the Company’s books nor will the Company recognize any such
Transfer of any such shares or any interest therein unless and until all
applicable provisions of this Section 11 have been complied with in all
respects. The certificates of stock evidencing shares of Common Stock purchased
on exercise of your option will bear an appropriate legend referring to the
transfer restrictions imposed by this Section 11.

(d) To ensure that the shares subject to the Company’s Right of First Refusal
will be available for repurchase by the Company, the Company may require you to
deposit the certificates evidencing the shares that you purchase upon exercise
of your option with an escrow agent designated by the Company under the terms
and conditions of an escrow agreement approved by the Company. If the Company
does not require such deposit as a condition of exercise of your option, the
Company reserves the right at any time to require you to so deposit the
certificates in escrow. As soon as practicable after the expiration of the
Company’s Right of First Refusal, the agent will deliver to you the shares and
any other property no longer subject to such restriction. In the event the
shares and any other property held in escrow are subject to the Company’s
exercise of its Right of First Refusal, the notices required to be given to you
will be given to the escrow agent, and any payment required to be given to you
will be given to the escrow agent. Within 30 days after payment by the Company
for the Offered Shares, the escrow agent will deliver the Offered Shares that
the Company has repurchased to the Company and will deliver the payment received
from the Company to you.

12. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

13. WITHHOLDING OBLIGATIONS.

--------------------------------------------------------------------------------

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

14. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option. The Common Stock may not be traded on an established securities
market, in which case the Fair Market Value is determined by the Board, perhaps
in consultation with an independent valuation firm retained by the Company. You
acknowledge that there is no guarantee that the Internal Revenue Service will
agree with the valuation as determined by the Board, and you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates in the event that the Internal Revenue Service asserts that the
valuation determined by the Board is less than the “fair market value” as
subsequently determined by the Internal Revenue Service.


15. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this option by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

16. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.

--------------------------------------------------------------------------------

ATTACHMENT II

2018 EQUITY INCENTIVE PLAN

 

ATTACHMENT III

NOTICE OF EXERCISE

 

 

 

 

APOTHECA BIOSCIENCES, INC.

  

Date of Exercise:                         

 

[Address]

  

 

[Address]

 

 

 

  

 

This constitutes notice to APOTHECA BIOSCIENCES, INC. (the “Company”) under my
stock option that I elect to purchase the below number of shares of Common Stock
of the Company (the “Shares”) for the price set forth below.

 

 

 

 

 

 

 

 

 

 

Type of option (check one):

  

 

Incentive  ☐

 

 

 

Nonstatutory  ☐

 

 

 

 

Stock option dated:

  

 

                              

 

 

 

                              

 

 

 

 

Number of Shares as to which option is exercised:

  

 

                              

 

 

 

                              

 

 

 

 

Certificates to be issued in name of:

  

 

                              

 

 

 

                              

 

 

 

 

Total exercise price:

  

 

$______________

 

 

 

$______________

 

 

 

 

Cash payment delivered herewith:

  

 

$______________

 

 

 

$______________

 

 

 

 

[Value of              Shares delivered herewith2:

  

 

$______________

 

 

 

$______________

] 

 

 

 

[Value of              Shares pursuant to net exercise3:

  

 

$______________

 

 

 

$______________

] 

 

 

 

[Regulation T Program (cashless exercise4):

  

 

$______________

 

 

 

$______________

] 

 

 

2 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

3 

The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

--------------------------------------------------------------------------------

4 

Shares must meet the public trading requirements set forth in the option.

 

 

 

 

 

 

 

 

 

 

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the APOTHECA BIOSCIENCES, INC. 2018 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.

 

 

 

 

Very truly yours,

 

 

 

 

 